UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JONATHAN H. HAMMOND,

                               Plaintiff,

                    -vs-                       No. 17-CV-155-MAT
                                               DECISION AND ORDER
ANDREW M. SAUL,1 Commissioner of
Social Security,

                               Defendant.


                               INTRODUCTION

     Represented by counsel, Jonathan H. Hammond (“Plaintiff”)

commenced this action pursuant to Title II of the Social Security

Act (“the Act”) seeking review of the final decision of the

Commissioner   of     Social     Security      (“the   Commissioner”      or

“Defendant”), who denied his application for disability insurance

benefits (“DIB”). This Court issued a decision reversing the

Commissioner   and   remanding    the   case    to   the   Social   Security

Administration (“SSA”) for further administrative proceedings. Now

before the Court is Plaintiff’s Motion for attorney’s fees pursuant

to the Equal Access to Justice Act. Counsel is requesting a fee of

$7,594.78 which represents payment for 37.9 hours of attorney time

at an hourly rate of $200.39. The Commissioner has not filed a




     1
       The president nominated Andrew M. Saul to be Commissioner of
Social Security and the Senate confirmed his appointment on June 4,
2019, vote number 133. He is substituted pursuant to Fed. R. Civ.
P. 25(d). The Clerk is directed to amend the caption to comply with
this substitution.
response to Plaintiff’s motion. For the reasons set forth below,

the Court grants Plaintiff’s application.

                                DISCUSSION

     The Equal Access to Justice Act (“EAJA”)states in relevant

part:

     Except as otherwise specifically provided by statute, a
     court shall award to a prevailing party other than the
     United States fees and other expenses, ... incurred by
     that party in any civil action ... brought by or against
     the United States ... unless the court finds that the
     position of the United States was substantially justified
     or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). As the Court pointed out in its Decision

and Order, Administrative Law Judge (“ALJ”) Bruce. R. Mazzarella

“failed to properly evaluate the opinion of physician’s assistant

Alice M. Barber.” (Docket No. 16 at 6). “‘[W]here the unconsidered

evidence is significantly more favorable to the claimant than the

evidence considered’, as here, remand is required.” (Docket No. 16

at 9)(quoting Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010)).

     Furthermore, the Court pointed out in its Decision and Order

that “the ALJ’s step five finding is not supported by substantial

evidence.” (Docket No. 16 at 10). Plaintiff argued the ALJ “failed

to cite jobs that Plaintiff could perform given the assessed

[residual functional capacity].” Id. The Court found the job

numbers   given   by   the   vocational   expert   “were   for   broad   job

categories and thus, [did] not constitute substantial evidence.”




                                    2
Id. at 12. Therefore, the Court does not find that the position of

the United States in this action was substantially justified.

     The Court must next determine if the hours expended and the

rates charged by Plaintiff’s attorney are reasonable, which remains

the burden of the fee applicant. See Hensley v. Eckerhart, 461 U.S.

424, 433 (1983). In this Circuit, “[t]he lodestar approach governs

the initial estimate of reasonable fees.” Grant v. Martinez, 973

F.2d 96, 99 (2d Cir. 1992). Under this approach, “the number of

hours reasonably expended on the litigation [are] multiplied by a

reasonable hourly rate.” See Hensley, 461 U.S. at 433; Grant, 973

F.2d at 99.

     The Court has broad discretion to determine the amount of time

reasonably expended, but is not required to “scrutinize each action

taken or the time spent on it” when determining what is reasonable.

Aston v. Sec'y. of Health and Human Serv., 808 F.2d 9, 11 (2d Cir.

1986). District courts in this Circuit have held that a routine

social security case generally requires between twenty and forty

hours of attorney time. See e.g., Cruz v. Apfel, 48 F. Supp. 2d

226, 230 (E.D.N.Y. 1999); Grey v. Chater, 1997 WL 12806 at *1

(S.D.N.Y. 1997); Greenidge v. Barnhart, 2005 WL 357318 at note 16

(N.D.N.Y. 2005). This may include the time spent on EAJA fee

applications. See Trichilo v. Sec'y of Health and Human Servs., 823

F.2d 702, 708 (2d Cir. 1987).




                                3
     Plaintiff’s attorney, Christopher J. Grover, Esq., submitted

an affidavit in support of this motion which indicates that he

spent 37.9 hours working on Plaintiff’s case. (Docket No. 18

Attachment No. 1). Plaintiff’s attorney seeks compensation at the

rate of $200.39 per hour, which he asserts is the appropriate

hourly rate under EAJA after adjustment for inflation using the

current Consumer Price Index. See Ventura v. Barnhart, 2007 WL

1051846, *3 (D. Conn. Mar. 2, 2007)(“Courts in the Second Circuit

have repeatedly approved fee applications under EAJA based upon an

hourly rates adjusted to reflect increases in the Consumer Price

Index.”)(citing cases).

Applying the relevant legal principles, the Court finds that the

amount of attorney’s fees requested is reasonable. Considering the

work required in litigating this case, which included outlining

arguments   to   be   used   in   appeal,     reviewing   and   editing   a

comprehensive motion for judgment on the pleadings,2 and drafting

and filing a reply brief to the Commissioner’s motion for judgment

on the pleadings, the hours claimed by Plaintiff’s attorney are not

unreasonable.    Accordingly,     Plaintiff   is   awarded   $7,594.78    in

attorney’s fees under EAJA.




     2
       Although Plaintiff’s counsel referred to a “summary judgment
motion” in his application (Docket No. 18 Attachment No. 1), the
Court presumes this is a typographical error. The only substantive
motions filed in this case were for judgment on the pleadings
pursuant to Federal Rule of Civil Procedure 12(c).

                                     4
                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for attorney’s

fees (Docket No. 18) is granted. The Commissioner is directed to

remit to Plaintiff’s counsel $7,594.78.

     ALL OF THE ABOVE IS SO ORDERED.

                              S/Michael A. Telesca
                         ____________________________________
                              HONORABLE MICHAEL A. TELESCA
                              UNITED STATES DISTRICT JUDGE

DATED:    July 9, 2019
          Rochester, New York




                                5
